DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 20 in the reply filed on 19 October 2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation 30%, and the claim also recites 20% which is the narrower statement of the range/limitation.
claim 11 recites the broad recitation 30%, and the claim also recites 20% which is the narrower statement of the range/limitation. 
claim 12 recites the broad recitation greater than 100 GPa, and the claim also recites or greater than 150 GPa which is the narrower statement of the range/limitation. 
claim 14 recites the broad recitation greater than 400 GPa, and the claim also recites or greater than 600 GPa which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0108483) in view of Suzuki et al. (US 2011/0268989).
As to claim 1, Meyer teaches a fixture (5) for use in an additive manufacturing and heat treatment process ([0032]: “FIG. 1 shows an additive manufacturing system 1 and a heat treatment system 2.”), the fixture comprising: a tool with an upper surface and a lower surface (as shown in Fig 1, the fixture 5 has an upper surface touching substrate 6 and a lower surface touching table 3); and an attachment system configured to releasably secure a substrate to the upper surface of the tool (clamps 7, 8), wherein the tool comprises a body with an upper face and a lower face (as shown in Fig 1, the fixture 5 has an upper surface touching substrate 6 and a lower surface touching table 3). 
Meyer does not teach a reinforcement layer cladding the upper or lower face of the body.
However, it was well known in the mechanical arts to add a reinforcement layer by cladding to improve mechanical integrity. See Suzuki which teaches at [0002]: “As an example, many hot gas path components of aircraft engines, industrial gas turbines and gasification systems are often formed of nickel-based or cobalt-based superalloys because they need to maintain their mechanical and/or environmental integrity at elevated temperatures.” Suzuki further teaches at [0074]: “In another aspect of this invention, the cobalt-nickel superalloys could be used to protect other articles or alloy structures. As an example, a layer of the alloy composition can be attached or otherwise formed on another alloy structure or part which requires properties characteristic of this alloy composition, e.g., environmental resistance and high temperature strength. (The underlying substrate could be formed of a variety of metals and metal alloys, e.g., iron, steel alloys, or other nickel- or cobalt-alloys).”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the fixture of Meyer with a cladding of superalloy on the upper or lower face. Such a person would have been motivated to do so in order to gain the benefits described by Suzuki including high temperature strength. Such a person would have found high temperature strength and mechanical integrity particularly useful within the teachings of Meyer because Meyer attempts to maintain the integrity of the fixture even while inside a heat treatment furnace. In other words, Suzuki teaches a method of improving the effect that Meyer attempts to achieve.
See also MPEP § 2143 I F which describes that known work in one field of endeavor (high temperature superalloys) may prompt variations of it for use in either the same field or a different field (high temperature heat treatment) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this case, the teachings of Suzuki indicate an artisan would have predicted a superalloy cladded part would have maintained mechanical integrity when exposed to a heat treatment process, which Examiner notes, is the goal of Meyer. 
As to claims 2, 4, 5, and 17, Meyer in view of Suzuki teaches a fixture according to claim 1 but does not teach the reinforcement layer is a lower reinforcement layer cladding the lower face of the body; or the reinforcement layer is an upper reinforcement layer cladding the upper face of the body; or further comprising a lower reinforcement layer cladding the lower face of the body; or the reinforcement layer clads the upper or lower face of the body, and the lower or upper face of the body opposite the reinforcement layer is not clad in reinforcement material. Instead, Suzuki indicates the steel part may be clad, but doesn’t teach which face(s) should be clad. However, given the small number of reasonable choices, and given that the upper and lower surfaces of the fixture 5 of Meyer are the largest surfaces (which therefore impart the greatest structural integrity) it would have been “obvious to try” to a person having ordinary skill in the art at the time the invention was effectively filed to provide the cladding on only the lower face of the body, only the upper face of the body, or both. See MPEP § 2143 I E. 17. 
As to claim 3, Meyer in view of Suzuki teaches a fixture according to claim 2 wherein the lower reinforcement layer has a lower thermal expansion coefficient than the body (Meyer teaches the body is made of steel, which has a CTE of 10.8-12.5. Suzuki’s Co-Ni alloy is not described to have a particular CTE (coefficient of thermal expansion), but the comparative material Haynes 188 is well established to have a CTE of 11.9. Accordingly, the ranges overlap, which includes instances in which a superalloy taught by Suzuki has a lower thermal expansion coefficient than steel. See MPEP § 2131.03).
As to claim 6, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the or each reinforcement layer comprises a metal reinforcement material (Suzuki’s superalloy is a metal reinforcement material).
As to claims 7 and 8, Meyer in view of Suzuki teaches a fixture according to claim 1 but does not teach the or each reinforcement layer has a thickness greater than 1 mm or less than 30 mm. Rather, Suzuki [0074] teaches “Moreover, those skilled in the art would be able to select the most appropriate thickness of the cladding layer, for a given end use, based in part on the teachings herein.” 
Applicant has not disclosed that having the or each reinforcement layer have a thickness greater than 1mm or less than 30mm solves any stated problem or is for any particular purpose. Moreover, it appears that the cladding of Suzuki or applicant’s invention, would perform equally well with the reinforcement layer of any reasonable thickness.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Meyer in view of Suzuki such that the or each reinforcement layer has a thickness greater than 1 mm or less than 30mm because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Meyer in view of Suzuki.
As to claim 9, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the upper and lower faces of the body are separated by a depth of the body (as illustrated by Meyer). Meyer in view of Suzuki does not teach and the or each reinforcement layer has a thickness which is less than the depth of the body. Rather, Suzuki [0074] teaches “Moreover, those skilled in the art would be able to select the most appropriate thickness of the cladding layer, for a given end use, based in part on the teachings herein.” 
Applicant has not disclosed that having the or each reinforcement layer have a thickness which is less than the depth of the body solves any stated problem or is for any particular purpose. Moreover, it appears that the cladding of Suzuki or applicant’s invention, would perform equally well with the reinforcement layer of any reasonable thickness.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Meyer in view of Suzuki such that the or each reinforcement layer has a thickness which is less than the depth of the body because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Meyer in view of Suzuki.
As to claims 10-15, Meyer in view of Suzuki teaches a fixture according to claim 1 but does not teach the specific material properties of the superalloy as compared to the fixture base material of Meyer.
However, Examiner takes official notice that Inconel 718 ™ was known and widely used as a superalloy at the time the invention was effectively filed, effectively interchangeable for the purposes of high temperature structural integrity with the Co-Ni superalloy described in Suzuki. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped Inconel 718 ™ for the Co-Ni superalloy of Suzuki. As a superalloy, Inconel 718 ™ would have been understood by an artisan to impart structural integrity to a part at high temperatures when clad upon that part according to the same mechanism taught by Suzuki.
Thus, claims 10-15 are obviated:
 As to claim 10, Meyer in view of Suzuki teaches the or each reinforcement layer comprises a reinforcement material with a Young's modulus which reduces by less than 30% or less than 20% between 93° C. and 649° C (these are inherent material properties of Inconel 718 ™). 
As to claim 11, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the or each reinforcement layer comprises a reinforcement material with a yield strength 0.2% which reduces by less than 30% or less than 20% between 93° C. and 649° C (these are inherent material properties of Inconel 718 ™). 
As to claim 12, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the or each reinforcement layer comprises a reinforcement material with a Young's modulus at 500° C. which is greater than 100 GPa or greater than 150 GPa (these are inherent material properties of Inconel 718 ™).
As to claim 13, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the body comprises a body material (Meyer [0042]: “The fixture 5 and clamps 7, 8 are both formed from a material, for instance steel.”); the or each reinforcement layer comprises a reinforcement material (the superalloy of Suzuki is a reinforcement material); and a Young's modulus at 500° C. of the or each reinforcement material is greater than a Young's modulus at 500° C. of the body material (the Young’s modulus at 500° C of Inconel is inherently greater that the Young’s modulus of steel at 500° C.)
As to claim 14, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the or each reinforcement layer comprises a reinforcement material with a yield strength 0.2% at 500° C. which is greater than 400 MPa or greater than 600 MPa (these are inherent material properties of Inconel 718 ™).
As to claim 15, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the body comprises a body material (steel, as taught by Meyer and Suzuki); the or each reinforcement layer comprises a reinforcement material (a superalloy, as taught by Suzuki, and obviated to be Inconel 718 ™); and a yield strength 0.2% at 500° C. of the or each reinforcement material is greater than a yield strength 0.2% at 500° C. of the body material (the yield strength 0.2% at 500° C of Inconel is inherently greater that the yield strength 0.2% at 500° C of steel.)
As to claim 16, Meyer in view of Suzuki teaches a fixture according to claim 1 wherein the or each reinforcement layer is bonded to the body (Suzuki teaches the superalloy is clad to the steel body).
As to claim 20, Meyer teaches an apparatus for performing the method of claim 19 (the apparatus as claimed must merely be capable of performing the method of claim 19 to meet the broadest reasonable interpretation of this product claim. See MPEP § 2114), the apparatus comprising: a. an additive manufacturing system (The additive manufacturing system 1) which can be operated to perform the build process (the apparatus of Meyer is capable of performing this function); b. a heat treatment system (heat treatment system 2) which can be operated to perform the heat treatment process (the apparatus of Meyer is capable of performing this function); and c. a fixture (fixture 5) comprising a tool with an upper surface and a lower surface (the tool has an upper and lower surface as shown in Fig 1), and an attachment system configured to releasably secure a substrate to the upper surface of the tool (clamps 7, 8), wherein the tool comprises a body with an upper face and a lower face (as shown in Fig 1), wherein the fixture can be moved between the additive manufacturing system and the heat treatment system (as shown in Fig 1). 
Meyer does not teach a reinforcement layer cladding the upper or lower face of the body. 
However, it was well known in the mechanical arts to add a reinforcement layer by cladding to improve mechanical integrity. See Suzuki which teaches at [0002]: “As an example, many hot gas path components of aircraft engines, industrial gas turbines and gasification systems are often formed of nickel-based or cobalt-based superalloys because they need to maintain their mechanical and/or environmental integrity at elevated temperatures.” Suzuki further teaches at [0074]: “In another aspect of this invention, the cobalt-nickel superalloys could be used to protect other articles or alloy structures. As an example, a layer of the alloy composition can be attached or otherwise formed on another alloy structure or part which requires properties characteristic of this alloy composition, e.g., environmental resistance and high temperature strength. (The underlying substrate could be formed of a variety of metals and metal alloys, e.g., iron, steel alloys, or other nickel- or cobalt-alloys).”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the fixture of Meyer with a cladding of superalloy on the upper or lower face. Such a person would have been motivated to do so in order to gain the benefits described by Suzuki including high temperature strength. Such a person would have found high temperature strength and mechanical integrity particularly useful within the teachings of Meyer because Meyer attempts to maintain the integrity of the fixture even while inside a heat treatment furnace. In other words, Suzuki teaches a method of improving the effect that Meyer attempts to achieve.
See also MPEP § 2143 I F which describes that known work in one field of endeavor (high temperature superalloys) may prompt variations of it for use in either the same field or a different field (high temperature heat treatment) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this case, the teachings of Suzuki indicate an artisan would have predicted a superalloy cladded part would have maintained mechanical integrity when exposed to a heat treatment process, which Examiner notes is the goal of Meyer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 November 2022